Citation Nr: 1212352	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for neurological residuals of in-service pneumonia. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board observes that the characterization of the Veteran's psychiatric claim has changed during the pendency of this appeal.  In accordance with the Veteran's request, the RO adjudicated the present issue as a claim of service connection for PTSD.  However, the medical evidence of record demonstrates that the Veteran has been diagnosed with various mental health disorders, including PTSD, depression and dysthymia.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record).

In September 2011, the Veteran presented testimony during a videoconference before a member of the Board. A transcript of the proceeding is of record.  The Veterans Law Judge who conducted the September 2011 hearing is no longer employed at the Board.  As such, the Veteran was sent a January 2012 letter which advised him of his right under 38 C.F.R. § 20.717 to have an additional hearing before another Veterans Law Judge.  He was informed that he could request a new hearing and was apprised that if he did not respond to the January 2012 letter within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the January 2012 letter, the Board will now proceed based on the evidence currently of record. See 38 C.F.R. § 20.717.

The record raises claims of service connection for hearing loss and tinnitus.  As these have not yet been adjudicated, they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for PTSD and neurological residuals of pneumonia being remanded are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran, by means of his representative, requested in writing that the appeal on the issue of service connection for pneumonia be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claim of entitlement to service connection for pneumonia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service connection for pneumonia, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, by means of his representation, has withdrawn his appeal for service connection for pneumonia, in correspondence dated in September 2011.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to such claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim of entitlement to service connection for a pneumonia is dismissed.


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).   The Veteran alleges entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and neurological residuals of pneumonia.

With regard to his claim for service connection for an acquired psychiatric disorder, the Veteran alleges two theories of entitlement.  First, he has testified that his currently diagnosed psychiatric disorder is attributed to his in-service incurrence of pneumonia.  After he collapsed from pneumonia, he was unconscious for two days and was placed in ice water tubs.  He explained that, as a result, he lost confidence in himself and began to feel scared.   The Veteran's also asserts that he went on several search and rescue missions and was exposed to dead and decomposing bodies, which was distressing to him.  A review of the service treatment records reveal that the Veteran received treatment for pneumonia in January 1969.  In support of his claim, the Veteran has submitted a statement from a private treatment provider, dated in June 2009, indicating the development several symptoms of PTSD within days of receiving treatment for pneumonia.  The letter further noted that he developed other symptomatology associated with PTSD when he transferred to a stressful position at Virginia Power in 1972.  

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  A review of the VA treatment records demonstrates treatment for and diagnoses of PTSD and dysthymia.  The Veteran has testified that he began experiencing psychiatric symptomatology after the 1969 occurrence of pneumonia and continuously since his discharge from service.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any psychiatric disorder that may be present.

The Veteran also alleges entitlement to service connection for neurological residuals of pneumonia.  The Veteran has testified that he has experienced neurological residuals, to include memory loss, loss of balance, dizziness, numbness, tingling, and his hands and feet quickly fall asleep, since he experienced pneumonia in-service.  The Veteran, however, has testified that he has not received treatment for any of his claimed neurological residuals.  As noted, the Veteran received treatment for pneumonia during his period of active duty.  Here, there is insufficient evidence to determine whether the Veteran has a currently neurological disorder related to in-service pneumonia or otherwise related to service.  Consequently, a VA examination to obtain a medical opinion is indicated.






Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's most recent VA treatment records, beginning from June 2009.  Once obtained, these records should be associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric disorders examination to determine the precise nature and etiology of his asserted psychiatric disorder, to include PTSD.  All tests deemed necessary by the examiner are to be conducted.  The claims file and a copy of this entire remand must be sent to the examiner for review.  

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified.  

If a psychiatric disorder, to include one manifested by PTSD, is diagnosed, the examiner shall opine as to whether it is at least as likely as not that any such disorder had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof, to include as due to the 1969 in-service occurrence of pneumonia.  

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

3.  Schedule Veteran for a VA medical examination to determine whether or not the Veteran is currently experiencing a neurological disorder, characterized by memory loss, loss of balance, dizziness, numbness, tingling, and his hands and feet.  If so, the examiner should provide an opinion as to the nature and etiology of any present neurological disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current neurological disorder is medically related to the Veteran's active military service, including the 1969 incurrence of pneumonia.  

The examiner should set forth all examination findings and a complete rationale for the conclusions reached.

4.  Then, the AMC/RO is to re-adjudicate the claims on appeal.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


